--------------------------------------------------------------------------------

“ <> “ Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

THIS SINGLE PRODUCT MANUFACTURING AND SUPPLY AGREEMENT (“Agreement”) is made and
is effective as of the 22nd day of July, 2010 (the “Effective Date”), between
CYPRESS PHARMACEUTICALS, INC., with offices at 135 Industrial Blvd., Madison,
MS, 39110, U.S.A. (“Cypress”); and THERAPEX, a division of E-Z-EM CANADA INC.,
with offices at 11065 Louis-H. Lafontaine Blvd., Anjou, Quebec, H1J 2Z4, Canada
(“EZEM”).

1.

PREAMBLE

    1.1

EZEM manufactures and has the technological know-how to custom manufacture the
product identified in Schedule A (the “Product”).

    1.2

Cypress wishes to have EZEM manufacture the Product in accordance with the terms
hereof, and EZEM is willing to manufacture and supply the Product to Cypress in
each case on the terms set forth in this Agreement.

NOW, THEREFORE; THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

2.

DEVELOPMENT AND MANUFACTURING

    2.1

EZEM hereby agrees and undertakes to use its best commercial efforts:

    2.1.1

to provide the required chemistry and manufacturing documentation to support any
required registration of Product. For purposes of this Agreement, “registration”
shall mean regulatory filings, if any, required by the U.S. Food, Drug and
Cosmetics Act (the “Act”), including, but not limited to, any Abbreviated New
Drug Application (“ANDA”) and similar regulatory filings;

    2.1.2

to manufacture Product in accordance with the specifications agreed upon by
Cypress and EZEM for the Product, as well as with any NDA or ANDA, if
applicable, for the Product, and in compliance with all applicable regulatory
requirements, including, but not limited to, regulations promulgated by any and
all governmental and regulatory authorities, including without limitation the
U.S. Food and Drug Administration (“FDA”), the Federal Trade Commission, the
Drug Enforcement Administration and any and all state, federal or local
governmental or regulatory authorities as well as any generally accepted
practices in the industry, including manufacturing the Product according to good
manufacturing practices as that term is ordinarily understood in the industry
(all of these collectively referred to herein as the “Regulations”). During the
term of this Agreement, EZEM will promptly communicate to Cypress any and all
information and/or data learned or obtained by EZEM relating to the Product
ANDA, where applicable, the Product itself, and/or its manufacture which Cypress
may reasonably require or need, including, but not limited to, any information
or data needed to make complete, timely and accurate regulatory filings under
any applicable Regulations;


--------------------------------------------------------------------------------


2.1.3

to ensure that during the Term (as hereinafter defined), it will have the
capacity to and will supply Cypress’ requirements for Product in the United
States, in accordance with the forecast provided by Cypress under Section 2.2.4
and the other terms and conditions specified herein; and

    2.1.4

to ensure that the shape, color, markings and other trade dress of the Product
is in compliance with any applicable Product ANDA and the Regulations. The
proposed trade dress for the Product will be agreed to in writing by Cypress and
EZEM and, when such an agreement is reached as to a given Product, that
Product’s trade dress will be illustrated, and the illustration will be signed
by each party and then attached as a part of Schedule A. As part of the services
provided under this Agreement, EZEM shall package the Product at its expense,
using containers and labels that are in compliance with all applicable
Regulations and the style and form of the packaging and labeling shall be
subject to approval by Cypress. EZEM shall prepare and package the Product in
accordance with good commercial manufacturing practices as they relate to the
safe delivery of the Product free from damage and to requirements of the
applicable common carriers or other means of conveyance shipper utilized.

    2.2

Cypress hereby agrees and undertakes:

    2.2.1

unless otherwise provided for in Schedule A for a Product, to apply for any
required registration and all regulatory approvals, if any, required for the
Product;

    2.2.2

to file any required annual reports and be responsible for any required
registrations, permits and licenses necessary for the sale of Product in the
United States as well as for all related costs;

    2.2.3

to execute a Quality Agreement with EZEM to be attached hereto as Schedule B;

    2.2.4

to provide EZEM with an annual forecast, revised quarterly, of the volume for
Product;

    2.2.5

to distribute, market and sell Product;

    2.2.6

that subject to Section 3.2, it shall purchase or otherwise obtain all of its
requirements of Product from EZEM and shall utilize EZEM as its exclusive source
for Product;

    2.2.7

that subject to Section 3.2, it shall cause all of its affiliates, agents,
assignees, and sub- licensees to purchase or otherwise obtain all of their
respective requirements of Product from EZEM, in each case recognizing EZEM as
the exclusive manufacturer and supplier of Product for each of the foregoing
parties; and

    2.2.8

that with respect to any future product that is a different package size or
configuration of Product or an extension, modification or improvement upon
Product (in each case a “Product Extension”), EZEM shall have a right of first
refusal with respect to such Product Extension such that, prior to approaching
another party with respect to, entering into any negotiations with another party
for, or concluding an agreement with another party for, the development and
manufacturing of, and supply to Cypress of, such Product Extension Cypress
shall:

2

--------------------------------------------------------------------------------


(a)

provide EZEM a reasonable opportunity to make, and a reasonable period of time
to develop, a proposal whereby such Product Extension would become a Product
subject to this Agreement or an independent agreement between Cypress and EZEM
(a “Product Extension Agreement”) providing for the development, manufacturing
and supply of such Product Extension;

      (b)

consider any proposal made by EZEM pursuant to the preceding paragraph (a) in
good faith; and

      (c)

negotiate in good faith with EZEM with a view to such Product Extension becoming
a Product subject to this Agreement or concluding a Product Extension Agreement.

      3.

TERM OF AGREEMENT; SUSPENSION OF EXCLUSIVITY; TERMINATION

      3.1

This Agreement shall remain in force, unless and until terminated in accordance
with its terms (such period being the “Term”).

      3.2

At any time during the Term, the obligations of Cypress and/or its affiliates,
agents, assignees and sub-licensees, as the case may be, to purchase such
Product exclusively from EZEM pursuant to Sections 2.2.6 and 2.2.7 (and Cypress’
obligation with respect to Product Extensions under Section 2.2.8) shall be
suspended if, to the extent and for the period of time during which EZEM fails
in a material respect to provide the quantities of Product ordered hereunder;
provided the quantity ordered in the applicable year does not exceed the amount
of the then-current revised forecast for the Product forecasted pursuant to
Section 2.2.4. In such event, Cypress and/or its affiliates, agents, assignees
and sub-licensees, as the case may be, shall be entitled to notify EZEM in
writing (such writing being a “Notice of Failure”) of this failure by EZEM and
thereafter purchase or otherwise obtain Product from an alternate supplier. In
addition, if within thirty (30) days of the date when notice was provided to
EZEM under the preceding sentence EZEM is able to provide Cypress with a plan
for implementing remedial or other measures (the “Remedial Plan”) that can
reasonably be expected to restore EZEM’s ability to supply the number of units
of Product as are required hereunder by the applicable party or parties, and
provided the annual requirements for Product for the applicable year do not
exceed the then-current revised annual forecast for Product, then the
obligations of Cypress and/or its affiliates, agents, assignees and
sub-licensees, as the case may be, to purchase Product exclusively from EZEM
pursuant to Sections 2.2.6 and 2.2.7 shall be restored for the period from the
implementation of the Remedial Plan until the expiration of the Term. However,
if within thirty (30) days of the Notice of Failure EZEM does not provide
Cypress with a Remedial Plan, or if EZEM, having implemented the Remedial Plan
again fails in a materially similar manner to perform its obligations as to
Product, then the obligations to exclusively purchase such Product from EZEM
shall terminate and Cypress may, in its discretion, terminate this Agreement.

3

--------------------------------------------------------------------------------


3.3

Subject to Section 3.2, either party hereto will be entitled forthwith to
terminate this Agreement by written notice to the other party hereto if the
party being notified committed any material breach of the provisions of this
Agreement, and in the case of a breach capable of remedy, failed to remedy the
same or to undertake appropriate corrective measures to remedy the same within
thirty (30) days after receipt of a written notice from the terminating party
providing a reasonable description of the breach and requesting it to be
remedied.

    3.4

Subject to Section 3.2, either party hereto will be entitled forthwith to
terminate this Agreement by written notice to the other party hereto if:

    3.4.1

a beneficiary of any lien or encumbrance on the assets of the party being
notified takes possession of a material portion of such assets, or a receiver is
appointed over any material portion of the property or assets of the party being
notified; and

    3.4.2

the party being notified: (i) applies for or consents to the appointment of a
custodian, receiver, trustee, or liquidator of all or a substantial portion of
its assets; (ii) makes a general assignment for the benefit of creditors; (iii)
files or submits a petition or answer seeking an arrangement with its creditors
under any bankruptcy or insolvency law or proceeding; (iv) becomes subject to
any order, judgment, or decree, without such non- terminating party’s
application, consent, or approval, appointing a custodian, receiver, trustee, or
liquidator of all or a substantial portion of its assets or approving a petition
seeking reorganization of such party; (v) fails to remove an involuntary
petition in bankruptcy filed against it within forty five (45) days of the
filing thereof; (vi) any order for relief is entered against the non-terminating
party under any applicable bankruptcy legislation.

    3.5

EZEM may terminate this Agreement if Cypress fails for a period of twelve (12)
consecutive months to order at least one container of Product from EZEM. For
purposes of this Agreement generally and this Section 3.5 specifically, delivery
of Product to Cypress or its assigns pursuant to purchase order number H051001
dated May 11, 2010 shall be deemed to be made pursuant to this Agreement, and
not pursuant to any prior agreement between the parties.

    3.6

The parties may terminate this Agreement by mutual consent provided the
termination is set forth in writing in an instrument signed by a representative
of each party.

    3.7

Upon termination of the Agreement by either party hereto for any reason, without
limitation to a party’s rights in connection with such termination, the
following consequences shall arise:

    3.7.1

any and all sums that are due and owing from Cypress to EZEM hereunder in
respect of Product that conforms to the requirements of this Agreement shall be
paid in full within sixty (60) days of the effective date of termination of this
Agreement;

4

--------------------------------------------------------------------------------


3.7.2

except as otherwise provided in Section 3.7.3 below and subject to Section 3.7.1
above, Cypress shall: (i) pay to EZEM all amounts actually disbursed by EZEM for
the acquisition of packaging and raw materials to manufacture Product which have
not been incorporated into finished Product; and (ii) purchase from EZEM all of
the applicable finished Product in EZEM’s inventory which are subject to a
purchase order from Cypress issued prior to the termination or otherwise subject
to an agreement with, or direction from, Cypress, such purchase being at the
applicable price for Product pursuant to this Agreement; and

    3.7.3

in the event that this Agreement is terminated by virtue of a material breach by
EZEM of its obligations under Section 2.1.2, then Cypress shall owe nothing
pursuant to Section 3.7.2 above.

The parties agree that following the termination of the Agreement, they shall
cooperate with each other in good faith to minimize the costs payable by Cypress
under this Section 3.7, which cooperation shall include, to the extent
commercially reasonable, working together to attempt to liquidate inventories of
Product, packaging and raw materials, locate other applications for such
inventories and cause other manufacturers to purchase such inventories.

4.

FINANCIAL PROVISIONS, DELIVERY AND PAYMENT

    4.1

Cypress and EZEM agree that the prices payable by Cypress for Product are set
forth on Schedule A. The financial provisions relating to matters such as
delivery and payment terms for Product are enumerated in Schedule A. For each
Product order from Cypress, each corresponding shipment by EZEM will include an
invoice from EZEM to Cypress for the Product so manufactured and shipped. The
invoice shall state the price payable by Cypress in connection with such order
in accordance with the terms specified on Schedule A. Freight and similar
shipping charges for conveying Product from EZEM’s manufacturing plant loading
dock to the delivery destination specified on Schedule A shall be at the expense
of the party specified on Schedule A and shall be made using a common carrier or
other means of conveyance specified by the party so responsible for freight and
similar shipping charges. Notwithstanding such Schedule, EZEM may vary, subject
to the prior agreement and consent of Cypress (which consent and agreement may
not be unreasonably withheld), the price for Product where raw materials cost
changes or other similar circumstances reasonably support a change in price,
with the new price to take effect ninety (90) days after the consent and
agreement of Cypress, and thereafter the applicable portion of Schedule A shall
be deemed amended to reflect such new price.

5

--------------------------------------------------------------------------------


4.2

Cypress shall place orders for Product with EZEM from time to time in quantities
to be specified by Cypress through written purchase orders. EZEM will provide
Cypress with all of its needs and orders for Product whenever specified in a
purchase order, and provided EZEM has material inventories adequate for such
purchase order, the Product so ordered will be delivered not less than sixty
(60) days from the date the order is placed. Each shipment of Product will be
delivered to Cypress ready to sell with a certificate of analysis. EZEM agrees
to use its commercially reasonable efforts to maintain adequate material
inventories of Product ingredients, packaging and labeling for Product so as to
assure EZEM’s capability to meet Cypress’ needs for Product in accordance with
the forecast provided by Cypress pursuant to Section 2.2.4.

    4.3

All references to currency, unless indicated otherwise are to US Dollars.

    5.

WARRANTY, INDEMNITY AND INSURANCE

    5.1

EZEM represents and warrants that each unit of Product supplied by EZEM to
Cypress under this Agreement will conform in all material respects to the agreed
specifications and the Regulations. EZEM further represents and warrants that it
will perform all of its obligations under this Agreement in accordance with all
applicable laws and the Regulations.

    5.2

Cypress represents and warrants that, except for patents challenged pursuant to
Paragraph IV certifications, no Product infringes upon or violates any patent,
registered industrial design, trade mark, copyrighted work, trade secret or
other intellectual property right of any third party. Cypress further represents
and warrants that it will perform all of its obligations under this Agreement in
accordance with all applicable laws and regulations.

    5.3

THE WARRANTIES CONTAINED HEREIN ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES. CYPRESS AND EZEM HEREBY RESPECTIVELY DISCLAIM ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ALL WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT, EXCEPT AS OTHERWISE PROVIDED HEREIN, AND
FITNESS FOR A PARTICULAR PURPOSE. THE DISCLAIMERS OF LIABILITIES AND WARRANTIES
CONTAINED IN THIS SECTION ARE NOT INTENDED, AND SHALL NOT BE CONSTRUED, TO APPLY
TO ANY THIRD PARTY CLAIMS INCLUDING, BUT NOT LIMITED TO, CLAIMS BASED IN TORT
(SUCH AS PRODUCT LIABILITY CLAIMS) FOR BODILY INJURY OR PROPERTY DAMAGE OR TO
ANY CLAIMS RELATING TO A RECALL OF ANY PRODUCT.

6

--------------------------------------------------------------------------------


5.4

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER CYPRESS NOR
EZEM SHALL BE LIABLE TO THE OTHER BY REASON OF ANY CONDITION OR TERM OR DUTY OF
COMMON LAW, OR UNDER THE EXPRESS TERMS, REPRESENTATIONS OR WARRANTIES OF THIS
AGREEMENT, FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE LOSS OR DAMAGE
(WHETHER FOR LOSS OF CURRENT OR FUTURE PROFITS, LOSS OF ENTERPRISE VALUE OR
OTHERWISE) AND WHETHER OCCASIONED BY THE NEGLIGENCE OF THE RESPECTIVE PARTIES,
THEIR EMPLOYEES OR AGENTS OR OTHERWISE, OTHER THAN IN RESPECT OF ANY PROPERTY
DAMAGE OR BODILY HARM. THE DISCLAIMERS OF LIABILITIES AND WARRANTIES CONTAINED
IN THIS SECTION ARE NOT INTENDED, AND SHALL NOT BE CONSTRUED, TO APPLY TO ANY
THIRD PARTY CLAIMS INCLUDING, BUT NOT LIMITED TO, CLAIMS BASED IN TORT (SUCH AS
PRODUCT LIABILITY CLAIMS) FOR BODILY INJURY OR PROPERTY DAMAGE OR TO ANY CLAIMS
RELATING TO A RECALL OF PRODUCT.

    5.5

Each of the parties hereto shall indemnify, defend and hold harmless the other
party from and against all actions, losses, claims, demands, damages, costs and
liabilities (including reasonable attorneys’ fees) to which the other party is
or may become liable insofar as the foregoing arise out of any breach by the
indemnifying party of any of its obligations, representations or warranties
under this Agreement.

    5.6

Without limiting Section 5.5, Cypress shall be responsible for and shall defend,
indemnify and hold EZEM, its affiliates, their officers, directors, employees
and agents harmless from and against any and all claims, demands, actions,
suits, losses, damages, costs, expenses (including reasonable attorneys’ fees
and disbursements) and liabilities of whatever kind or nature which may arise
from or in connection with any activities to be performed by Cypress hereunder
or from Cypress’ alleged acts and/or omissions in the course of the
distribution, marketing, or sale of Product, except to the extent that such
loss, claim, damage or liability is caused by EZEM’S intentional misconduct,
gross negligence, negligence or breach of this Agreement.

    5.7

Without limiting Section 5.6, EZEM shall be responsible for and shall defend,
indemnify and hold Cypress, its affiliates, their officers, directors, employees
and agents harmless from and against any and all claims, demands, actions,
suits, losses, damages, costs, expenses (including reasonable attorneys’ fees
and disbursements) and liabilities of whatever kind or nature which may arise
from or in connection with any activities to be performed by EZEM hereunder or
from EZEM’s alleged acts and/or omissions in the course of the manufacture of
Product, including any failure by EZEM to manufacture Product according to the
applicable specifications, except to the extent that such loss, claim, damage or
liability is caused by Cypress’s intentional misconduct, gross negligence,
negligence or breach of this Agreement.

7

--------------------------------------------------------------------------------


5.8

Each party shall promptly notify the other party (the indemnifying party) of
each claim, proceeding or threatened claim or proceeding for which the
indemnifying party may be required to provide indemnification hereunder. The
failure of a party to so notify the indemnifying party shall only relieve the
indemnifying party of its indemnification obligations hereunder to the extent
such failure prejudiced the indemnifying party’s ability to defend against a
claim or proceeding.

    5.9

The party seeking an indemnity shall:

    5.9.1

permit, where possible, the other party (the indemnifying party) to take full
control of a claim or proceeding for which the indemnifying party is
responsible, provided that by so assuming such control the indemnifying party
thereby admits its indemnification obligation hereunder with respect to the
claim or proceeding and its subject-matter. In the event the other party (the
indemnifying party) does not take full control of the foregoing claim or
proceedings, the party seeking indemnity hereunder shall take all reasonable
measures necessary to work together with the other party (the indemnifying
party) in order to provide the latter with as much input into, and knowledge and
information in connection with, the defense against the foregoing claim or
proceeding;

    5.9.2

cooperate with the indemnifying party in the investigation and defense of such
claim or proceeding;

    5.9.3

not compromise or otherwise settle any such claim or proceeding without the
prior written consent of the other party (the indemnifying party), which consent
shall not be unreasonably withheld; and

    5.9.4

take all reasonable steps to mitigate any loss or liability in respect of any
such claim or proceeding.

    5.10

Each party shall maintain throughout the Term and for a period of not less than
two (2) years following the termination thereof, comprehensive general liability
insurance, including blanket contractual liability and personal injury liability
insurance against claims based upon product liability for Product and against
other claims covered in an amount of not less than five million dollars
($5,000,000.00) combined single limit. Such insurance shall be written with a
responsible and reputable insurer reasonably acceptable to the other party.

    6.

MISCELLANEOUS PROVISIONS

    6.1

Each party will maintain confidential the confidential and proprietary
information of the other party and will not use the same except in the
performance of its obligations hereunder.

    6.2

The parties hereto shall co-operate in good faith, particularly with respect to
unanticipated problems or contingencies, and shall perform their respective
obligations in good faith and in a commercially reasonable, diligent and
workmanlike manner.

8

--------------------------------------------------------------------------------


6.3

EZEM agrees that unless it has obtained the prior written consent of Cypress, it
will not manufacture or develop for sale in the United States any product that
is the generic equivalent of Product and is produced in the same dosage and form
as Product. In addition, the foregoing shall not prohibit any affiliate of EZEM
(including its parent corporation, E-Z-EM, Inc.) from developing, manufacturing,
marketing and/or selling any products that are within, or are reasonable
extensions of such party’s current lines of business. Otherwise, Cypress hereby
acknowledges that EZEM is a contract manufacturer and nothing in this Agreement
shall be interpreted or construed as restricting, in any manner whatsoever, EZEM
from manufacturing other products for third parties that may be similar, but not
therapeutically equivalent, to the Product.

    6.4

Each party hereto shall promptly notify the other if it becomes aware of any
claim or threatened or likely claim that the Product, or any of its components,
or the development, manufacture, use or sale thereof infringes a patent or other
intellectual property right of any third party.

    6.5

This Agreement may not be assigned by either party without the prior written
consent of the other party, which consent may not to be unreasonably withheld.

    6.6

Neither party hereto shall be liable to the other for delay or failure in the
performance of the obligations on its part contained in this Agreement if and to
the extent that such failure or delay is due to terrorism, war, riots, fire,
earthquakes, hurricanes, strikes, work stoppages, other labor disruptions,
supplier disruptions, materials shortages or other acts of God the results of
which could not have been avoided by the exercise of reasonable diligence.
Nothing in this Section 6.6 is intended, nor shall it be construed, to lessen or
otherwise affect Cypress’ rights to seek alternate suppliers for Product and
other relief pursuant to the terms of Section 3.2 above, even if EZEM’s
inability to supply the required quantities of Product was caused by one of the
circumstances recited in the Section 6.6.

    6.7

It is expressly agreed that EZEM and Cypress shall be independent contractors,
and nothing contained in this Agreement is intended or is to be construed to
constitute EZEM and Cypress as partners or members of a joint venture or either
party hereto as an employee of the other. Neither party hereto shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of the other party or to bind the other party to any
contract, Agreement or undertaking with any third party.

    6.8

Any notice to be given under this Agreement shall be sent in writing in English
by registered airmail to the address referred to on page 1 above.

9

--------------------------------------------------------------------------------


6.9

Upon the terms and subject to the conditions hereof, each of the parties hereto
shall use its commercially reasonable efforts to: (i) take, or cause to be
taken, all appropriate action and do, or cause to be done, all things necessary,
proper or advisable under applicable law or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (ii) obtain from
competent authorities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by the parties hereto
in connection with the authorization, execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement.

    6.10

This Agreement (including the Schedules attached hereto) sets forth the full
Agreement between the parties hereto with respect to the subject matter hereof
and supersedes and terminates all prior Agreements and understandings between
the parties related to the supply of Product.

    6.11

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[Signature Page to Follow]

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT.

CYPRESS PHARMACEUTICALS, INC.   THERAPEX, a division of E-Z-EM     CANADA INC.  
          Per: /s/ Max Draughn   Per: /s/ Paul Salloum

[Signature Page – Manufacturing and Supply Agreement]

--------------------------------------------------------------------------------

SCHEDULE A

PRODUCT

Granisol® (Granisetron HCl) Oral Solution 30 mL

Product Price (as of July22, 2010) Granisol ® (Granisetron HCl) Oral
Solution 30 mL <>


 * To be packaged in 30 mL bottles with child resistant caps, labels, product
   inserts, unit cartons, shipper for 24 units and a shipping label.

PACKAGING/TRADE DRESS

EZEM shall assure that the packaging and trade dress for the above Product shall
be in conformity with specifications/exemplars in the then-current ANDA.

FINANCIAL PROVISIONS DELIVERY & PAYMENT TERMS

Payment due net thirty (30) days.
Delivery: FOB EZEM’s warehouse.
Shipping at the expense of Cypress.

12

--------------------------------------------------------------------------------

SCHEDULE B

QUALITY AGREEMENT

BETWEEN:

(1)

CYPRESS PHARMACEUTICALS, INC., a. company incorporated under the laws of
Mississippi, with offices at 135 Industrial Boulevard, Madison, MS 39110 U.S.A.
(“CYPRESS”); and

    (2)

E-Z-EM CANADA INC., a company incorporated under the laws of Canada, with
offices at 11065 Louis-H. Lafontaine Blvd., Anjou, Quebec, H1J 2Z4, Canada.
(“EZEM”)

dated as of this 22nd day of July, 2010 (the “Effective Date”).

This Agreement pertains to products which are Granisol ® (Granisetron HCl) Oral
Solution 30 mL (“Products”) manufactured for CYPRESS by EZEM. This Agreement
shall be amended as products are added or deleted.

EZEM has the responsibility to manufacture and test Products in compliance with
the Regulations and within Registration documentation (ANDA) submitted to the
FDA (where applicable) and shall supply Product that meets criteria and complies
with the Regulations throughout its shelf life.

EZEM Contacts:

Name: Emilie Rondeau   Title: Manager, Contract Manufacturing Name: Paul Salloum
  Title: Vice-President, General Manager Name: Marcelle Desroches   Title:
Senior Dir., Scientific Operations   ADVERSE EVENT ONLY      


A.

Introduction

   

The purpose of this Agreement is to define and establish the obligations and
responsibilities of CYPRESS and E-Z-EM relating to the quality assurance
requirements of the manufacture, packaging, testing, and release by E-Z-EM of
Product and the supply to CYPRESS of Product in accordance with current Good
Manufacturing Practices (cGMPs), the Regulatory Application (RA) and with the
Chemistry, Manufacturing and Controls (CMC) as communicated to E-Z-EM by
CYPRESS. The Quality Assurance Department of each of the parties is located at
the addresses above.

13

--------------------------------------------------------------------------------


This Agreement shall come into effect on the date of the last of the parties to
sign on the front page of this agreement. The parties may review their quality
assurance procedures from time to time as appropriate and to assure compliance
with the Regulations.

       

CYPRESS and EZEM are responsible as defined in this document for the steps
involved in manufacture, testing, packaging, and release to CYPRESS of Product.

       

This Agreement shall be accessible to Regulatory Agencies as required.

        B.

Compliance to The Product Registration and the Process

        1.

Technical Changes

        (a)

All proposed process changes will be communicated to CYPRESS for initial review
and approval of the changes. This will enable EZEM/CYPRESS to assure changes are
handled in compliance with cGMP, and will allow EZEM to maintain adequate
control over the quality commitments in the ANDA made to the FDA (where
applicable) by CYPRESS.

        (b)

Where required, following validation of a process change, EZEM will supply a
copy of the related validation report to CYPRESS and, if applicable, associated
stability data, AS it becomes available.

        (c)

EZEM is responsible for maintaining a system to implement compendial changes of
the finished Product and ingredients that are utilized in the manufacture of the
Product and for notifying CYPRESS of any required changes.

        2.

Labeling/Packaging Material Changes

       

EZEM will initiate changes or review any CYPRESS proposed changes and indicate
when the change may be implemented.

        3.

Change Control

       

EZEM will inform CYPRESS of any planned changes in facilities or equipment that
could impact CYPRESS product, prior to implementation of the changes.

        4.

While Cypress has the right to approve any changes pursuant to this Section B,
nothing herein shall be construed to lessen EZEM’s ultimate responsibility to
assure compliance with the Regulations.

        C.

Batch Release

        1.

Batch review and release to distribution will be the responsibility of EZEM who
will act in accordance with the requirements of EZEM SOPs, which must be in
compliance with the ANDA (where applicable) and the Regulations. CYPRESS will be
responsible for releasing, storing and distributing the product on the market.

14

--------------------------------------------------------------------------------


2.

For each batch released by EZEM, a “Certificate of Analysis”, which will include
testing results, is generated indicating the batch has been manufactured
according to the terms of cGMPs and the specifications as approved by the FDA
(where applicable). EZEM shall provide a written Certificate of Analysis to
CYPRESS prior to or with its shipment of any Product (batches of lots) to
CYPRESS.

        3.

E-Z-EM will ensure that the Products are delivered under the conditions
specified by CYPRESS such that the quality and integrity of the Products are not
compromised.

        4.

EZEM must have a formal re-assessment policy and procedure in place that is in
accordance with applicable regulations.

        5.

EZEM will notify CYPRESS in the event of any deviations/significant problems
during manufacturing and/or testing in any batch of Product.

        6.

While Cypress may specify delivery conditions (subpart 3) and EZEM must notify
Cypress of manufacturing problems (subpart 5), nothing herein shall be construed
to lessen EZEM’s ultimate responsibility to assure compliance with the
Regulations.

        D.

Batch Documentation

        1.

Originals of all batch documents will be retained by EZEM according to 21 CFR
211.180 (i.e., 1 year past the expiration date of each batch) and EZEM
requirements. Raw Material records will be kept for a minimum of seven (7)
years. All batch information and documentation shall be created and maintained
in compliance with the Regulations.

        2.

In case of a specific request from CYPRESS, EZEM agrees to provide a copy of any
of the following batch documents for CYPRESS:

       

Analytical and Microbiological Test Results (Finished Product and In- Process)

Deviation Reports

Executed Batch Record

Inspection Reports

Investigation Reports

Label Room Samples

Line Clearances

Packaging Samples

Reconciliation Sheets (Coded Material, Packaging, Yield)

Rejects Record

Temperature Charts

Weighing Records of Active Drug Substances and Excipients

15

--------------------------------------------------------------------------------


E.

Stability

      1.

EZEM is responsible for having a written testing program in place to ensure that
Product released will meet all criteria throughout its shelf life.

      2.

EZEM is responsible for performing stability e.g. on the first three (3)
commercial lots and one (1) production lot per year. Samples shall be stored and
tested at appropriate intervals, as described in an approved stability protocol.

      3.

The program including frequency of reporting shall be agreed between E-Z-EM and
CYPRESS prior to implementation.

      4.

If a confirmed result indicates the Product has failed to remain within
specifications, EZEM will notify CYPRESS. Notification will include a copy of
the Investigation Report or information on corrective action. A confirmed result
is one which cannot be invalidated by a laboratory investigation.

      5.

All stability studies and testing as well as all documentation of same shall be
conducted, created and maintained by EZEM in compliance with the Regulations.

      F.

Reserve Samples

     

EZEM shall retain under proper storage conditions a representative samples of
active ingredients and Drug Product as required to comply with Retain Sample
Requirements in 21 CFR 211.170 and/or Application Commitments (where applicable)
but in all events EZEM will assure compliance with the Regulations.

      G.

Complaints files

      1.

Product Complaint Reports received by CYPRESS from its customers will be sent to
EZEM. Product Complaint Reports requiring Heath Authority reporting will be
promptly communicated to CYPRESS and CYPRESS will notify Authorities of such
reports.

      2.

EZEM will investigate all Product complaints relating to the Products, where
such complaints may be attributable to the manufacturing stages carried out by
E-Z-EM and provide CYPRESS with a written report as per SOP (CYPRESS will
respond as appropriate to a complainant). Upon request, CYPRESS will provide
EZEM with confirmation of closeout for individual complaints.

      H.

Recall

      1.

EZEM has the responsibility to provide any data or information related to
Product recalls within an agreed upon time frame. CYPRESS and EZEM will consult
and cooperate on any recall decision with the goal of reaching an agreement;
however, CYPRESS has the final decision on recalling any Product.

16

--------------------------------------------------------------------------------


  2.

E-Z-EM shall inform CYPRESS immediately (within 24 hours) of any deviation that
may cause the recall of any batch of the Products released to the market and/or
shipped to CYPRESS. E-Z-EM shall not initiate a product recall.

        3.

CYPRESS must forward to EZEM a copy of any regulatory field alerts before or at
the time that the alert is sent to the FDA.

        4.

CYPRESS shall handle the management of any recall of Products and any contacts
with the Regulatory Authorities relating to such recalls.

        5.

All costs of any Product recall shall be borne by the party responsible for the
circumstance that required the recall. All costs of any recall necessitated by
problems with raw materials, packaging, labeling, manufacturing or other
conditions occurring or set in motion prior to delivery of the Products by EZEM
to Cypress’ common carrier shall be borne by EZEM. All costs of any recall
necessitated by marketing, sales, distribution methods or other conditions
occurring or set in motion by Cypress shall be borne by Cypress.


I.

Annual Product Review

     

EZEM will provide to CYPRESS an Annual Product Review, which will contain:

     

Total number of batches manufactured, number of batches reworked, number of
batches rejected, and number of batches recalled

Complaints trends and/or summaries

A listing and review of manufacturing process and specification changes

Results of visual inspection of retained samples

Finished product analytical results and physical data including any results and
investigations

Process deviations/investigations (including OOS - out of specifications)

Stability Summary Report. The report should contain cumulative tabular result
information on all active studies with a written summary attesting the ongoing
acceptability of the Product.

Discussion, evaluation and conclusions

      J.

Audits / Inspection Reports

     

1.

EZEM has a written self-inspection program. The agendas of such inspection can
be reviewed during an audit.      

2.

Upon request, EZEM shall provide CYPRESS copies of Inspection Reports. CYPRESS
will provide EZEM with information relating to Inspection Reports concerning
Product manufactured by EZEM for CYPRESS.      

3.

CYPRESS can schedule periodic Quality and compliance audits of EZEM facilities
upon reasonable notice.

17

--------------------------------------------------------------------------------


4.

In the event that a government authority request CYPRESS’ product information,
EZEM must notify immediately CYPRESS of such request to obtain authorization of
such review.

      K.

Supplier Qualification

     

Selection, qualification, and management of sub-Contractors are the
responsibility of EZEM, unless otherwise agreed upon. EZEM must notify CYPRESS
of proposed changes on raw materials and components.

      L.

Training

     

Each person engaged and/or responsible in the manufacturing, processing, or
holding of a drug product shall have education, training, and experience, or any
combination thereof, to enable that person to perform the assigned functions.
Training shall be in the particular operations that the employee performs and in
current applicable manufacturing regulations as they relate to the employee’s
functions. Training in applicable current good manufacturing practice shall be
conducted by qualified individuals on a continuing basis and with sufficient
frequency to assure that employees remain familiar with requirements applicable
to them. This training must be documented in a training record for each
employee.

      M.

Validation

     

EZEM must maintain a Validation Master Plan to describe the commitment to
perform the validation of its facility and processes with cGMP and to maintain
control over all systems and processes already validated.

     

The Validation Master Plan covers all activities related to Equipment, Services,
Processes, Analytical Methods, Electronic Records and Electronic Signatures that
may have an impact on the finished product.

      N.

FDA Interaction

     

EZEM is responsible for FDA District activities

     

CYPRESS must be involved and is responsible for all Product-specific questions
raised by the FDA District.

* * * * * * * * * * * * * * * * *

18

--------------------------------------------------------------------------------

     The parties, as indicated by their signatures below, accept the foregoing
terms and conditions:

E-Z-EM CANADA INC.   CYPRESS PHARMACEUTICALS, INC.            Name:    Name:    
                 Title:    Title:                      Signature:    Signature:
                     Date:    Date:

19

--------------------------------------------------------------------------------